Citation Nr: 1011032	
Decision Date: 03/24/10    Archive Date: 03/31/10

DOCKET NO.  08-31 172	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a bilateral knee 
disability.

4.  Entitlement to service connection for a bilateral hip 
disability.

5.  Entitlement to service connection for a low back 
disability.


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' 
Affairs




ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The Veteran served on active duty from December 1972 to 
November 1974.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a June 2006 rating decision by which the RO denied 
entitlement to the benefits sought herein.  


FINDINGS OF FACT

1.  The Veteran had documented bilateral hearing loss on 
induction, and no increase in severity has been shown.

2.  Tinnitus is not shown to be related to the Veteran's 
active duty service.

3.  The Veteran is not shown to be suffering from a bilateral 
knee disability.

4.  The Veteran is not shown to be suffering from a bilateral 
hip disability.

5.  The Veteran is not shown to be suffering from a low back 
disability.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not aggravated by active duty 
service.  38 U.S.C.A. §§ 1110, 1111, 1153, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306, 3.385 (2009).

2.  Tinnitus was not incurred in or as a result of active 
duty service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303 (2009).

3.  A bilateral knee disability was not incurred in or as a 
result of active duty service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303 (2009).

4.  A bilateral hip disability was not incurred in or as a 
result of active duty service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303 (2009).

5.  A low back disability was not incurred in or as a result 
of active duty service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Criteria

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Board acknowledges that the lack of any evidence that the 
veteran exhibited hearing loss during service is not fatal to 
his claim.  The laws and regulations do not require in 
service complaints of or treatment for hearing loss in order 
to establish service connection.  See Ledford v. Derwinski, 3 
Vet. App. 87, 89 (1992).  Instead, as noted by the United 
States Court of Appeals for Veterans Claims (Court):

[W]here the regulatory threshold 
requirements for hearing disability are 
not met until several years after 
separation from service, the record must 
include evidence of exposure to disease 
or injury in service that would adversely 
affect the auditory system and post- 
service test results meeting the criteria 
of 38 C.F.R. § 3.385....For example, if 
the record shows (a) acoustic trauma due 
to significant noise exposure in service 
and audiometric test results reflecting 
an upward shift in tested thresholds in 
service, though still not meeting the 
requirements for "disability" under 38 
C.F.R. § 3.385, and (b) post-service 
audiometric testing produces findings 
meeting the requirements of 38 C.F.R. § 
3.385, rating authorities must consider 
whether there is a medically sound basis 
to attribute the post-service findings to 
the injury in service, or whether they 
are more properly attributable to 
intercurrent causes.

Hensley v. Brown, 5 Vet. App. 155, 159 (1993) (quoting from a 
brief of the VA Secretary).

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that the injury or disease 
existed prior thereto and was not aggravated by service.  38 
U.S.C.A. § 1111.

VA's General Counsel has held that to rebut the presumption 
of sound condition under 38 U.S.C.A. § 1111, VA must show by 
clear and unmistakable evidence both that the disease or 
injury existed prior to service and that the disease or 
injury was not aggravated by service. See VAOPGCPREC 3-2003; 
see also Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004).  
The Court has held, however, that this presumption attaches 
only where there has been an entrance examination in which 
the later complained-of disability was not detected.  See 
Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  In 
VAOPGCPREC 3-2003, VA's General Counsel noted that "[u]nder 
the language of [38 U.S.C. § 1111], VA's burden of showing 
that the condition was not aggravated by service is 
conditioned only upon a predicate showing that the condition 
in question was not noted at entry into service."

Cases in which the condition is noted on entrance are, 
however, still governed by the presumption of aggravation 
contained in 38 U.S.C.A. § 1153 (as opposed to that 
applicable under 38 U.S.C.A. § 1111 where the complained-of 
condition was not noted on entrance into service).  This 
statute provides that a pre-existing injury or disease will 
be considered to have been aggravated by active service where 
there is an increase in disability during such service, 
unless clear and unmistakable evidence shows that the 
increase in disability is due to the natural progress of the 
disease.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 
(2008).  Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. §§ 
3.304, 3.306(b).

A pre-existing disease or injury will be presumed to have 
been aggravated by service only if the evidence shows that 
the underlying disability underwent an increase in severity; 
the occurrence of symptoms, in the absence of an increase in 
the underlying severity, does not constitute aggravation of 
the disability.  Davis v. Principi, 276 F.3d 1341, 1345 (Fed. 
Cir. 2002); 38 C.F.R. § 3.306(a).

A claim of service connection must be accompanied by medical 
evidence establishing that the claimant currently has the 
claimed disability.  Absent proof of a present disability, 
there can be no valid claim.  See, e.g., Gilpin v. West, 155 
F.3d 1353 (Fed. Cir. 1998) (38 U.S.C. § 1110 requires current 
symptomatology at the time the claim is filed in order for a 
veteran to be entitled to compensation); Degmetich v. Brown, 
104 F.3d 1328 (Fed. Cir. 1997) (38 U.S.C. § 1131 requires the 
existence of a present disability for VA compensation 
purposes); Brammer v. Derwinski, 3 Vet. App. 233, 225 (1992) 
(noting that service connection presupposes a current 
diagnosis of the claimed disability); Chelte v. Brown, 10 
Vet. App. 268 (1997) (observing that a "current disability" 
means a disability shown by competent medical evidence to 
exist at the time of the award of service connection).

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102 (reasonable doubt to be 
resolved in veteran's favor).  In Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the preponderance of the evidence 
must be against the claim.  See Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Discussion

Bilateral hearing loss 

On induction medical examination, hearing was as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
5

60
LEFT
5
5
5

55

Another hearing test at approximately that time revealed the 
following:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
0

45
LEFT
10
5
5

50

On separation in July 1974, hearing was as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
0

10
LEFT
5
0
0

55

Because bilateral hearing loss, as defined in 38 C.F.R. 
§ 3.385, was shown on entry into service the presumption of 
sound condition does not attach.  Service connection for 
bilateral hearing loss, therefore, can only be granted on the 
basis of aggravation.  38 C.F.R. § 3.306.  

In the instant case, the record contains no post-service 
evidence regarding the state of the Veteran's hearing.  On 
separation from service, however, there was no right ear 
hearing loss.  Because improvement in right ear hearing is 
evident, it follows that there was no aggravation of right 
ear hearing loss.  Id.  With respect to the left ear, hearing 
loss was shown both on entry and separation.  The Veteran's 
left ear hearing capabilities were virtually identical on 
both occasions.  With no worsening in left ear hearing loss, 
no aggravation is evident, and service connection for left 
ear hearing loss based on aggravation cannot be granted.  Id.

Because there is absolutely no evidence of aggravation of 
pre-existing bilateral hearing loss, the preponderance of the 
evidence is against the claim, and the benefit of the doubt 
rule is inapplicable.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; 
Alemany, supra; Gilbert, supra.



Tinnitus

The service treatment records do not contain any reference to 
complains or findings of tinnitus.  The Veteran maintains 
that he now suffers from tinnitus.  The Board will accept his 
assertions in this regard, as symptoms of tinnitus are 
readily perceivable by those who suffer from it.  See 
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir 2007) 
(holding that a layperson may provide competent evidence to 
establish a diagnosis where the lay person is "competent to 
identify the medical condition").  

A present disability is a prerequisite to the granting of 
service connection.  38 C.F.R. § 3.303; Gilpin, supra.  In 
addition to a current disability, however, the evidence must 
reflect a nexus between it and service.  Id.  

The Veteran's military occupational specialty (MOS) was that 
of an armor unit supply specialist.  The Board fails to find 
the Veteran's MOS inherently noisy, and the Board cannot 
conclude based on the evidence available that the Veteran was 
exposed to excessive noise in service.  

The Veteran, in his February 2006 claim and May 2007 notice 
of disagreement, suggested that his tinnitus began in service 
and has persisted to the present.  Were the Board to accept 
the Veteran's assertions as credible, his representations 
would be sufficient to establish service connection for 
tinnitus in that he is competent to provide evidence 
regarding the presence and circumstances of his tinnitus, and 
continuity of symptomatology would be shown.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007), citing Layno v. Brown, 6 
Vet. App. 465, 467-69 (1994), (lay testimony is competent if 
it is limited to matters that the witness has actually 
observed and is within the realm of the witness' personal 
knowledge).  However, supporting medical evidence of 
continuity of symptomatology is required.  See Voerth v. 
West, 13 Vet. App. 117, 120-121 (1999) (there must be medical 
evidence on file demonstrating a relationship between the 
veteran's current disability and the claimed continuous 
symptomatology, unless such a relationship is one as to which 
a lay person's observation is competent).  The Veteran can 
indeed speak to the time of onset and presence of tinnitus, 
as it is a highly subjective condition.  The Board, however, 
questions the Veteran's reliability because his MOS does not 
appear to have entailed dangerous levels of noise exposure 
and because of the long gap between the alleged onset of 
symptoms and the filing of his claim.  The Board may, and 
will, consider in its assessment of service connection the 
passage of a lengthy period of time wherein the veteran has 
not complained of the malady at issue.  See Maxson v. West, 
12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000); see also Forshey v. 
Principi, 284 F.3d 1335, 1358 (Feb. Cir. 2002) (en banc).  

In short, the Board does not credit the Veteran's apparent 
assertions as to the time of onset of tinnitus and continuity 
of symptomatology.  The Board, indeed, finds no convincing 
evidence of a nexus between the claimed tinnitus and service.  
As such, service connection for tinnitus is denied.  
38 C.F.R. § 3.303.

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.

Bilateral knee disability, bilateral hip disability, low back 
disability 

The service treatment records contain no mention of 
complaints or diagnoses concerning the knees, hips, or low 
back.  The record contains no post-service medical evidence 
related to the knees, hips, or low back.  Indeed, in his 
February 2006 claim, the Veteran effectively denied any post-
service medical treatment of the knees, hips, and low back by 
indicating "live with" in the space designated for 
specifying the medical facilities or physicians treating the 
claimed conditions.

In order for service connection to be granted, the evidence 
must reflect a current disability.  See, e.g., Gilpin, supra.  
With respect to the Veteran's knees, hips, and low back, 
there is no evidence of disability.  As such, service 
connection for the claimed disabilities is denied.  Id.; 
38 C.F.R. § 3.303.

The Board emphasizes that the Veteran has not specified the 
nature of the claimed disabilities of the knees, hips, and 
low back.  While he might have been competent to provide 
evidence of current disabilities, he has not provided such 
evidence.  See Jandreau, 492 F.3d at 1377 (holding that a 
layperson may provide competent evidence to establish a 
diagnosis where the lay person is "competent to identify the 
medical condition").  The Board cannot determine whether the 
Veteran is qualified to establish any pertinent diagnoses 
because he has not specified the nature of the disabilities 
he is alleging.  As the evidence stands, however, no 
disabilities of the knees, hips, or low back have been shown.

The Board may, and will, consider in its assessment of a 
service connection the passage of a lengthy period of time 
wherein the veteran has not complained of the malady at 
issue.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), 
aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000); see also Forshey v. Principi, 284 F.3d 1335, 1358 
(Feb. Cir. 2002) (en banc).  In the instant case, the Veteran 
filed his claims of service connection for disabilities of 
the knees, hips, and low back over three decades after 
separation from service.  This long passage of time weighs 
against the Veteran's claims.

In short, because there is no evidence of present 
disabilities of the knees, hips, and low back, the 
preponderance of the evidence is against the Veteran's 
claims, and service connection for the alleged disabilities 
of the knees, hips, and low back is denied.  38 U.S.C.A. 
§ 5107; 38 C.F.R. §§ 3.l102, 3.303; Alemany, supra.  

Veterans Claims Assistance Act of 2000 (VCAA) 

As provided for by VCAA, VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ), in this case 
the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
held that, upon receipt of an application for a service-
connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish 
service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  In this case, although the 
notice provided did not address either the rating criteria or 
effective date provisions that are pertinent to the Veteran's 
claims, such error was harmless given that service connection 
is being denied, and hence no ratings or effective dates will 
be assigned with respect to the claimed conditions.  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the Veteran in March 2006 that fully addressed 
all three notice elements and was sent prior to the initial 
AOJ decision in this matter.  The letter informed the Veteran 
of what evidence was required to substantiate the claims and 
of the Veteran's and VA's respective duties for obtaining 
evidence.  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court has stated 
that this element establishes a low threshold and requires 
only that the evidence "indicates" that there "may" be a 
nexus between the current disability or symptoms and the 
veteran's service.  The types of evidence that "indicate" 
that a current disability "may be associated" with military 
service include, but are not limited to, medical evidence 
that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In this case, no medical examinations were provided.  In the 
case of the claims of service connection for bilateral knee, 
bilateral hip, and low back disabilities, no examination is 
necessary, as there is no evidence of current disabilities.  
38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  Similarly, 
regarding the bilateral hearing loss claim, no examination 
need be provided because there is no indication of 
aggravation.  Id.  Regarding the claimed tinnitus, a VA 
examination is unnecessary because, as discussed above, there 
is no credible evidence of continuity of symptomatology from 
service to the present.  Id.; McLendon, supra.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained the service 
treatment records.  The Veteran has denied the existence of 
post-service treatment for any of the claimed disabilities.  
Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the Veteran is required to 
fulfill VA's duty to assist the Veteran in the development of 
the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).


ORDER

The appeal is denied.



______________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


